Citation Nr: 9923753	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-22 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the veteran's claim for service connection for 
post-traumatic stress disorder is well grounded and, if so, 
whether the claim should be granted.  

2.  Entitlement to service connection for a bilateral knee 
disability, an upper back disability, a low back disability, 
pain in all joints, boils in the ears, lumps in the groin, 
night sweats, stomach/abdominal problems, numbness and 
tingling of the extremities, a sore throat, headaches, and 
fatigue, all claimed as due to an undiagnosed illness.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to October 
1992.  He had service in southwest Asia during the Persian 
Gulf war from December 28, 1990, to May 8, 1991.  By rating 
action dated in February 1995, the Department of Veterans 
Affairs Medical and Regional Office Center (M&ROC), in 
Wichita, Kansas, denied entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The veteran appealed 
from that decision.  In an April 1996 rating action service 
connection was denied for bilateral knee pain, an upper back 
disability, low back disability, pain in all joints, boils in 
the ears, lumps in the groin, night sweats, stomach/abdominal 
problems, numbness and tingling of the extremities, a sore 
throat, headaches, and fatigue, all claimed as due to an 
undiagnosed illness.  The veteran appealed from those 
decisions.  In a July 1997 rating action entitlement to a 
permanent and total disability rating for pension purposes 
was denied.  The veteran also appealed from that decision.

The issues of entitlement to service connection for the above 
noted disabilities due to an undiagnosed illness and 
entitlement to a permanent and total disability rating for 
pension purposes will be addressed in the remand portion of 
this action.




FINDING OF FACT

The claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A February 1995 rating decision denied entitlement to service 
connection for PTSD because it was concluded that the claim 
was not well-grounded.

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, PTSD has been diagnosed on several VA hospital 
reports, the most recent being on VA hospitalization from 
January to March 1996; it was also diagnosed by a VA social 
worker in February 1996.  The 1996 social work and hospital 
reports indicated that the veteran had stressors both prior 
to and during service.

PTSD has been recently diagnosed; the veteran has provided 
lay evidence of an inservice stressor, which is presumed to 
be credible for the purpose of determining if the claim is 
well grounded; and there is medical evidence of a nexus 
between service of the current PTSD disability.  
Consequently, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded.  Cohen V. 
Brown, 10 Vet.App. 128, 136-137 (1997), Gaines v. West, 11 
Vet.App. 353, 357 (1998).


ORDER

The claim for service connection for PTSD is well grounded.





REMAND

Since the veteran's claim for service connection for right 
shoulder disability is well grounded, VA has a duty to assist 
him in the development of the claim.  38 U.S.C.A. § 5107(a).

The veteran's service medical records reflect that he was 
seen in August 1987 with a complaint of abdominal pain.  In 
January 1990 he complained of headaches and dizziness and in 
February 1990 he was seen with a complaint of low back pain.  
He was also seen with a complaint of a sore throat in 1992. 

When the veteran was afforded a VA general medical 
examination in January 1996 the ears were reported to be 
within normal limits.  The abdomen was soft, flat and 
nontender and there was no organomegaly.  It was indicated 
that the veteran had complaints of multiple joint and muscle 
pain.  The veteran was also afforded a VA orthopedic 
examination and the diagnosis was complaints of joint pain.

The record reflects that the veteran was hospitalized at a VA 
medical center from January to March 1996 and the diagnoses 
included post-traumatic stress disorder.  That condition had 
also been diagnosed in earlier reports of VA hospitalization 
in 1993 and 1995.

The record reflects that in April 1997 the veteran was 
scheduled for VA examinations including a general medical 
examination and psychiatric examination in Allen Park, 
Michigan; however, he failed to report for the examinations.  
In his notice of disagreement in August 1997 and his 
substantive appeal in October 1997 he indicated that he had 
been residing in Kansas at the time the examinations were 
scheduled and was unaware that the examinations had been 
scheduled.  

The record further discloses that in his claim for disability 
pension benefits in July 1997, he indicated that he had been 
receiving Social Security Administration (SSA) disability 
benefits since December 1995.  Although VA requested in 
November 1997 that SSA provide VA with a copy of the award 
decision and the supporting medical evidence, neither the 
award decision nor the records which formed the basis for the 
grant of such benefits are currently on file.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f) (1997); See Cohen.  In Cohen, the Court 
also recognized the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, 1994 (DSM IV) of the 
American Psychiatric Association , for the purpose of 
determining service connection for PTSD.

In view of the aforementioned matters, the Board believes 
that additional information is needed, and the case is 
remanded for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to any pending claim, to include any 
treatment records since April 1997.  
After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the M&ROC should 
obtain, and associate with the file, all 
records noted by the veteran that are not 
currently on file.

2.  The Social Security Administration 
should be contacted and again asked to 
provide copies of the disability award 
decision, in approximately December 1995, 
and all records that formed the basis for 
the decision.  Any such records obtained 
should be associated with the claims 
file.

3.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.

4.  The M&ROC should request the veteran 
to provide evidence corroborating his 
alleged stressors, such as statements 
from persons who served with him and can 
attest to the alleged incidents.

5.  The veteran should then be scheduled 
for a general medical examination and 
special VA orthopedic and neurological 
examinations in order to determine the 
current nature and extent of all of his 
disabilities, including any knee 
disability, upper or lower back 
disability, other joint disability, boils 
in his ears, groin disability, night 
sweats, stomach/abdominal disability, 
numbness and tingling of the extremities, 
throat disability, headaches or fatigue.  
All indicated special studies should be 
conducted.  The claims file is to be made 
available to the examiners for review 
prior to conducting the examinations.  
The physician(s) should be requested to 
provide an opinion(s), with complete 
rationale, as to which, if any, of the 
veteran's symptoms can and which, if any, 
cannot be attributed to any known 
clinical diagnosis by history, physical 
examination and laboratory tests.  All 
findings should be reported in detail, 
and the rationale for all opinions 
expressed must be provided.
6.  The M&ROC should also schedule the 
veteran for a special VA examination by a 
board certified psychiatrist, if 
available, to determine the nature and 
extent of any psychiatric disability 
present.  All indicated tests and studies 
should be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  A diagnosis of PTSD under DSM 
IV should be confirmed or ruled out.  
Should PTSD be found, it is requested 
that the examiner identify and explain 
the elements of the diagnosis including 
the specific stressor(s) accountable for 
the disorder, to include whether it is 
due to service or nonservice stressors.  
The rationale for all opinions expressed 
must be provided.

7.  The M&ROC should then undertake any 
other indicated development and assign 
current ratings for each of the 
veteran's ratable disabilities under the 
Schedule for Rating Disabilities (Rating 
Schedule).  Roberts v. Derwinski, 2 
Vet.App. 387 (1992).  The evaluations 
assigned for the veteran's disabilities 
which can be considered for pension 
purposes should be combined under the 
combined ratings table of the Rating 
Schedule.  38 C.F.R. § 4.25 (1998).  The 
M&ROC should then consider whether the 
veteran is unemployable under what the 
United States Court of Veterans Appeals 
(Court) has referred to as the "average 
person" test provided under 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1998).  Talley v. Derwinski, 2 
Vet.App. 282 (1992).

8.  If the benefit sought on appeal 
remains denied, the M&ROC should 
consider whether both the percentage 
requirements under 38 C.F.R. § 4.16 
(1998) and the permanency requirement 
under 38 C.F.R. § 4.17 (1998) are met, 
and if so, whether the veteran is 
unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  Brown v. Derwinski, 2 
Vet.App. 444 (1992).

9.  If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
M&ROC should consider whether the 
veteran nevertheless meets the criteria 
for a determination of "unemployability" 
under 38 C.F.R. § 3.321(b)(2) (1998).

10.  Thereafter, the M&ROC should review 
the claims folder and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development.

11.  If the issue of entitlement to a 
permanent and total disability rating for 
pension purposes remains denied, a 
supplemental statement of the case should 
be furnished the veteran that contains an 
explanation of the M&ROC's latest 
deliberations under all of the foregoing 
criteria of the "average person" and 
"unemployability" standards.  The 
supplemental statement of the case should 
contain the criteria of the Rating 
Schedule under which each of the 
veteran's ratable disabilities has been 
evaluated, if not previously provided.

12.  If the determination regarding any 
other of the matters on appeal remains 
adverse to the veteran, the supplemental 
statement of the case should also include 
those issues.  The veteran and his 
representative should be afforded an 
appropriate time in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 

